PER CURIAM.
Marvin Jones appeals the trial court’s order denying his exceptions to a magistrate’s report, a non-final, non-appealable order. We therefore do not have appellate jurisdiction to review this order under direct appeal. See Murison v. Coral Park Props., Inc., 64 So.3d 1288, 1289 (Fla. 4th DCA 2011) (“An order denying exceptions to a magistrate’s report is a non-final order and not directly appealable.”). We also conclude that the appellant is not entitled to relief were we to treat his appeal as a petition for writ of certiorari. See Fla. R.App. P. 9.040(c).

Dismissed.

STEVENSON, TAYLOR and CIKLIN, JJ., concur.